Case 2:18-cv-10304-LJM-APP ECF No. 20 filed 02/12/19                   PageID.137       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 MALIBU MEDIA, LLC,

           Plaintiff,                                 Case No. 18-10304
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Anthony P. Patti

 JOHN DOE,

           Defendant.


                                    ORDER TO SHOW CAUSE


          Malibu Media filed a copyright-infringement case against John Doe on January 25, 2018.

(ECF No. 1.) In April 2018, it filed its first motion to extend the time in which to serve the

defendant. (ECF No. 7.) The Court granted this motion. (ECF No. 8.) Malibu has since filed four

more motions to extend the time of service, all of which the Court granted. (ECF Nos. 11, 12, 15,

16, 17, 19.) The last motion gave Malibu until December 7, 2018 to serve the defendant. (ECF No.

19, 20.) It is now February 12, 2019, and Malibu has not docketed a certificate of service indicating

that it has served the defendant.

          Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

for service for an appropriate period.” So Malibu is ordered to explain, in writing, no later than

February 19, 2019, why this matter should not be dismissed under Rule 4(m).

          Malibu is further advised that failure to timely respond may result in dismissal of this

action.
Case 2:18-cv-10304-LJM-APP ECF No. 20 filed 02/12/19               PageID.138      Page 2 of 2



       IT IS SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: February 12, 2019




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 12, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               2
